Title: To James Madison from Elbridge Gerry, 19 February 1806
From: Gerry, Elbridge
To: Madison, James


                    
                        Dear Sir,
                        Cambridge 19th. Feby. 1806.
                    
                    It was with deep regret, on account of the public as well as of yourself, that I saw in the Gazettes, a statement of the painful accident you lately met with; but I flatter myself, the effects will be of short duration.
                    The subject on which I shall now address you, confidentially, is the present state of our country; for which, even in the tranquil situation of rural & domestic employments, I feel the greatest anxiety. If any thing should be herein suggested, which may benefit the community, I shall be amply rewarded: if not, you will lose but a few moments in reading the letter, to which I request not an answer.
                    A View of this subject, in the present state of Europe, must necessarily be

extensive; as well from the manifest, persevering, & injurious violation of our neutral rights, as from the important consequences of the gigantic war, now raging in that quarter of the Globe.
                    If Bonaparte should be overthrown, by the powerful coalition against him; there will be great danger of a civil conflict for the imperial crown of France, which would inevitably terminate in a subduction of it, by the allies, in a subsequent dismemberment of it, & in the establishment of Louis the seventeenth, over the remaining part of it. If however the french Emperor should maintain his ground in Germany, which appears to me impossible since the king of Prussia has joined the coalition; or if he should make good his retreat to France, the war will probably continue with various vibrations of fortune, untill all parties are exhausted, & then terminate in a shortlived peace, as it did before.
                    The United States are embarrassed, & almost embroiled with G Britain, France & Spain; the two letter of which, appear to me inseparable in their concerns relative to ourselves. A negotiation, I presume, has been, or will be employed with each of those powers, to terminate the disputes, and propositions of various kinds, have been publickly & privately made, to give force & efficacy to the pacific measures which may be pursued. On those that are public I can only remark, as I devote no part of my time to political correspondence. A non-importation restriction is proposed, in regard to G Britain, but not to the other powers: & let me enquire what will be the probable consequence? an irresistable exertion of the british merchants & manufacturers, to compel their Government to do us Justice? I think not. We found that Government, in our revolutionary war, able to resist & suppress the uneasiness which resulted from the loss of our commerce: & altho this is vastly greater at the present time, than it was then, yet I think there can be no doubt, that the Government will now be better able to reconcile their subjects to commercial sacrifices; seeing the present war releives them from the threats & dangers long existing, of a most formidable invasion. If then a non-importation mean should be ineffectual, what will be the probable consequence? Will not G.B., flushed with her wonderful success, in attaching to her cause, Russia, Prussia, Sweden, & the House of Austria, & with the prospect of subduing Bonaparte, or of driving him into France, & enraged at our continuing commerce with France & Spain, & at her own loss of it capture every american vessel they shall meet with, & soon transfer to their shores, all the active property of the U States? That this will be the case, I think there can not be the least doubt, seeing that already, when she has participated in our commerce, & enjoyed a great part of it, she has preferred the risque of a rupture with us, rather than that France, thro us, should avail herself of her colonial resources: & seeing likewise, that the aggressions of France, in capturing & destroying our merchantmen, is as offensive as those of G B. in regard to our commerce. What then, it may be

said, are we to do, simply to negotiate? I think not for the result will probably be, as it was when we were before embroil’d with France the negotiations will be obstructed, for the purpose of continuing the depredations on our commerce, & of thus destroying our sinews of War. Twenty or thirty Millions of dollars, were the inhabitants of this country then deprived of, by the impolicy of our own Government: & the same system if pursued, will probably be followed by the loss of three or four times that sum. I should therefore think it advisable to adopt a mode very different, Viz, to lay a general embargo on our commerce, untill the issue of negotiations shall be known; & to employ the interim, in effectual preparations for War, by land & sea. To detach, discipline & prepare for the field 100,000 of the militia, will probably for the present be sufficient, whilst every internal & external exertion is made to amply furnish our arsenals magazines, &c: but to depend on Gun boats to combat ships of War, is like pitting cock sparrows against Game cocks, or king birds, against Eagles. Gun boats may indeed be in some measure useful, on rivers & narrow straits, when supported by batteries; but a fleet of ships of the line, would run down & destroy, an ocean of such scare crows. As to our ports, the great emporiums, capable of defence, ought to be strongly fortified: & the others guarded against the insults of privateers & frigates.
                    I am sensible that the proposition of a general embargo, will touch to the quick, not only foreigners but our own citizens, whose property will be thus locked up for the present: but is it not infinitely better for even them, to preserve their immense capital, from depredation & total loss, than to gratify their enterprizing disposition, in sending their property to sea, with almost the certainty of it’s sacrifice? And as to the publick, can there be a doubt, that if a war should be inevitable, we shall be better able to commence & carry it on with Vigor, with the full possession of our resources, than we shall, deprived of them, to the benifit & enrichment of our adversaries? In regard to the negotiations themselves, it appears to me, that a general embargo alone can promise success, for it will not only preclude invidious distinctions & depredations, but will secure a large foreign capital to reimburse those which are or may be made. But it should be laid without much if any previous notice, or otherwise the depredations will be greatly encreased, & thus defeat the object, of saving the mercantile property.
                    These vigorous measures will convince the offending powers, that we expect war, & are not afraid of it; & it will prepare us for probable & even possible contingencies. The probability of a war, is I conceive, vastly increased by the late continental events, & the overthrow of Bonaparte, with the loss of our commercial capital, by a continued impolitic exposure of it, would, as it appears to me, inevitably produce it.
                    The measure, proposed by Mr. Wright of Maryland, was spirited, but required amendment. The measure proposed herein would preclude the

necessity of his bill. In the critical state of our affairs, wise, firm, & decisive measures are expected, & the delay of them has produced chagrin, on the part of the friends to Government, & sneers from the disaffected.
                    I presume, that if on a thorough examination of this subject, the arguments in favor of it should be conclusive, still minor considerations in regard to the revenue, the clamor of the merchants &c will be urged with vehemence: but when the welfare & perhaps the political existence of our country is at stake, these ought to have no great Weight.
                    I shall take it as a favor, if you will enclose to Mr Monroe, a letter for a brother of Mrs Gerry’s Leiutt Colo Thompson now in London, & well known to the former Gentleman; & be assured dear sir I remain with sincere esteem & respect Your friend & huml Sert
                    
                        E Gerry
                    
                